UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-33206 CAL DIVE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 61-1500501 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 CityWest Boulevard, Suite 2200 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 361-2600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of April 30, 2012, the registrant had issued and outstanding 96,100,817shares of Common Stock, $.01 par value per share. CAL DIVE INTERNATIONAL, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 (audited) 1 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2012 and 2011 2 Consolidated Statements of Comprehensive Loss (unaudited) for the three months ended March 31, 2012 and 2011 3 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2012 and 2011 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 SIGNATURES 20 EXHIBIT INDEX 21 When we refer to “us,” “we,” “our,” “ours,” “the Company” or “CDI,” we are describing Cal Dive International, Inc. and/or our subsidiaries. (Table of Contents) PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Cal Dive International, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except per share par value) ASSETS March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable - Trade, net of allowance for doubtful accounts of $2,696 and $2,664, respectively Contracts in progress Income tax receivable Other current assets Total current assets Property and equipment Less - Accumulated depreciation ) ) Net property and equipment Other assets: Deferred drydock costs Other assets, net Total assets $ $ LIABILITIES ANDEQUITY Current liabilities: Accounts payable $ $ Advanced billings on contracts Accrued liabilities Income tax payable Current maturities of long-term debt Deferred income taxes Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Equity: Common stock, 240,000 shares authorized, $0.01 par value, issued and outstanding:96,120 and 96,159 shares, respectively Capital in excess of par value of common stock Accumulated other comprehensive income Retained deficit ) ) Total equity attributable to Cal Dive Noncontrolling interest ) — Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. (Table of Contents) Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) (in thousands, except per share amounts) Three Months Ended March31, Revenues $ $ Cost of sales Gross loss ) ) Selling and administrative expenses Asset impairment — (Gain) loss on sale of assets and other ) Loss from operations ) ) Interest expense, net Other (income) expense, net ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Loss attributable to noncontrolling interest ) — Loss attributable to Cal Dive $ ) $ ) Loss per share attributable to Cal Dive: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 2 (Table of Contents) Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Comprehensive Loss (unaudited) (in thousands) Three Months Ended March31, Net loss $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment ) (Increase) decrease in unrealized loss from cash flow hedge, (net of tax of $(62) and $47 during the respective period) ) 88 Total other comprehensive (loss) income ) Comprehensive loss ) ) Comprehensive loss attributable to noncontrolling interest ) — Comprehensive loss attributable to Cal Dive $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 (Table of Contents) Cal Dive International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) (in thousands) Three Months Ended March31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense Deferred income tax expense (Gain) loss on sale of assets and other ) Amortization of deferred financing costs — Asset impairment — Changes in operating assets and liabilities: Accounts receivable, net Income tax receivable and payable, net ) ) Other current assets Deferred drydock costs ) ) Accounts payable and accrued liabilities ) ) Other noncurrent assets and liabilities, net Net cash used in operating activities ) ) Cash Flows From Investing Activities: Additions to property and equipment ) ) Proceeds from sales of property and insurance loss Net cash used in investing activities ) ) Cash Flows From Financing Activities: Repayments on term loan — ) Draws on revolving credit facility Repayments on revolving credit facility ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents 2 20 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 (Table of Contents) Cal Dive International, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) 1. General Organization We are a marine contractor that provides manned diving, pipelay and pipe burial, platform installation and platform salvage services to a diverse customer base in the offshore oil and natural gas industry.We offer our customers these complementary services on an integrated basis for more complex offshore projects, which maximizes efficiencies for our customers and enhances the utilization of our fleet.Our headquarters are located in Houston, Texas. Our global footprint encompasses operations on the Gulf of Mexico Outer Continental Shelf (or “OCS”), and in the Northeastern U.S., Latin America, Southeast Asia, China, Australia, the Middle East and the Mediterranean.We currently own a diversified fleet of 28vessels, including 18 surface and saturation diving support vessels, six pipelay/pipebury barges, one dedicated pipebury barge, one combination derrick/pipelay barge and two derrick barges. Preparation of Interim Financial Statements These interim consolidated financial statements are unaudited and have been prepared pursuant to instructions for quarterly reporting required to be filed with the Securities and Exchange Commission (or “SEC”) and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (or “GAAP”). The accompanying consolidated financial statements have been prepared in conformity with GAAP, and our application of GAAP for purposes of preparing the accompanying consolidated financial statements is consistent in all material respects with the manner applied to the consolidated financial statements included in our annual report on Form 10-K for the year ended December 31, 2011 (our “2011 Annual Report on Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the consolidated balance sheets, results of operations and cash flows, as applicable. Our balance sheet as of December 31, 2011 included herein has been derived from the audited balance sheet as of December 31, 2011 included in our 2011 Annual Report on Form 10-K.These consolidated financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto included in our 2011 Annual Report on Form 10-K, which contains a summary of our significant accounting policies and estimates and other disclosures.Additionally, our financial statements for prior periods include reclassifications that were made to conform to current period presentation and did not impact our reported net income (loss) or equity. Interim results should not be taken as indicative of the results that may be expected for any other interim period or the year ending December 31, 2012. Subsequent Events We conducted our subsequent events review through the date these interim consolidated financial statements were issued with the SEC.There were no subsequent events that required disclosure. Seasonality As a marine contractor with significant operations on the Gulf of Mexico OCS, our vessel utilization is typically lower during the winter and early spring due to unfavorable weather conditions in this region. 5 (Table of Contents) Significant Accounting Policies and Estimates There have been no material changes or developments to the significant accounting policies discussed in our 2011 Annual Report on Form 10-K or accounting pronouncements issued or adopted, except as described below. Recently Adopted Accounting Standards In June 2011, the Financial Accounting Standards Board (or “FASB”) issued Accounting Standards Update (or “ASU”) 2011-05, Presentation of Comprehensive Income. ASU 2011-05 eliminates the option of presenting comprehensive income as a component of the Consolidated Statement of Equity and instead requires comprehensive income to be presented as a component of the Consolidated Statement of Operations or in a separate Consolidated Statement of Comprehensive Income immediately following the Consolidated Statement of Operations. We adopted ASU 2011-05 on January 1, 2012, and are presenting our comprehensive income in a separate Consolidated Statement of Comprehensive Income in this quarterly report on Form 10-Q. We do not believe that any other recently issued accounting pronouncements, if adopted, would have a material impact on our financial statements. 2.Details of Certain Accounts Included in accounts receivable at March 31, 2012 and December 31, 2011 is $5.2 million owed from a customer in Southeast Asia which is overdue but has not been collected due to our customer’s involvement in certain customs issues with a local government. We are not involved in these issues and our receivable is not disputed. We continue to believe that we will ultimately collect our receivable from either our customer or directly from the end client. Other current assets consisted of the following as of March 31, 2012 and December 31, 2011 (in thousands): March 31, December 31, Insurance claims to be reimbursed $ $ Prepaid job costs Prepaid insurance Prepaid other Other receivables Assets held for sale (1) Supplies and spare parts inventory Other 3 $ $ Included in current assets as assets held for sale at March 31, 2012 is our Singapore facility, and at December 31, 2011, our Singapore facility and a dive support vessel located in Southeast Asia.Due to the highly competitive nature of the Southeast Asia market and the increased marine construction capacity now available in that area, we elected to market these assets for sale to reduce our cost and operational structure in that region.We estimate that the sale of the Singapore facility will be completed within the next 12 months although no assurances can be given on timing.We completed the sale of the dive support vessel in the first quarter 2012 for net proceeds of $9.9 million.We recognized a loss of $0.1 million on the sale.On April 2, 2012 we used the net proceeds from the sale to prepay a portion of our term loan as required by our credit facility. 6 (Table of Contents) Other long-term assets, net, consisted of the following as of March 31, 2012 and December 31, 2011 (in thousands): March 31, December 31, Intangible assets with definite lives, net $ $ Deferred financing costs, net Equipment deposits and other $ $ Accrued liabilities consisted of the following as of March 31, 2012 and December 31, 2011 (in thousands): March 31, December 31, Accrued payroll and related benefits $ $ Unearned revenue — Insurance claims to be reimbursed Accrued insurance Interest rate swap Accrued taxes other than income Accrued interest Other $ $ 3.Long-Term Debt We have a senior secured credit facility with certain financial institutions, which matures on April 26, 2016, consisting of a variable-interest term loan and a $150 million variable-interest revolving credit facility.At March 31, 2012, we had outstanding debt of $150 million under the term loan, with no quarterly principal payments required under the term loan until June 30, 2012, when quarterly principal payments of $2 million commence.The quarterly principal payments will remain at $2 million until June 30, 2013 when they increase to $4 million for the duration of the facility.After taking into account our prepayment of $9.9 million on April 2, 2012, a final payment of approximately $84.1 million will be due at maturity on April 26, 2016.Additionally, as of March 31, 2012, we had $20 million outstanding under our revolving credit facility, $19.8 million of issued and outstanding letters of credit under our revolving credit facility and approximately $2.4 million of outstanding warranty and bid bonds.Except as otherwise noted below with respect to the October 2011 amendment to our credit facility, the amount we can borrow under our revolving credit facility is limited by outstanding borrowing, letters of credit, and our consolidated leverage (debt to earnings before interest, income taxes and depreciation and amortization (or “EBITDA”)) ratio covenant. By an amendment dated October 7, 2011, but effective as of October 11, 2011, we amended our senior secured credit facility.Under the amendment, our consolidated leverage ratio covenant (debt to EBITDA) was increased to 5.0x for the fiscal quarter ended December 31, 2011, and the size of the revolving credit facility was permanently reduced from $300 million to $150 million.The amendment also temporarily eliminated our ability to exercise the “accordion” feature of the revolving credit facility to increase the amount of the facility up to an additional $100 million. In addition, for the fiscal quarter ended March 31, 2012, the amendment temporarily limited the amount available for borrowing and letters of credit under the $150 million revolving credit facility to $75 million, and required us to meet either the leverage ratio covenant of 5.0x or have consolidated EBITDA for the trailing twelve months ended March 31, 2012 of at least $25.2 million.As long as we met either covenant, the full $75 million was available for borrowing and letters of credit and was not limited by the leverage ratio. 7 (Table of Contents) Following the fiscal quarter ended March 31, 2012 until maturity, the full $150 million of the revolver is again available for borrowing and letters of credit (subject to the leverage ratio covenant), and our maximum permitted leverage ratio covenant increased to 5.75x for the quarter ending June 30, 2012, and will decrease to 4.25x through September 30, 2012, decrease to 4.00x through December 31, 2012, and will decrease to 3.75x thereafter. Prior to the amendment, we were subject to an EBITDA to interest financial covenant.As part of the amendment, this covenant was eliminated, and beginning in the fiscal quarter ending June 30, 2012, will be replaced with a fixed charge coverage ratio covenant.Under the new covenant, our fixed charge coverage ratio must not be less than 1.25x at any time during the fiscal quarter ending June 30, 2012 or any fiscal quarter thereafter.The amendment made no changes to the $150 million term loan or its amortization schedule.Depending on our compliance with certain financial ratio covenants, we may be required to prepay a portion of our term loan with proceeds from any asset sales, and on April 2, 2012, we prepaid a portion of our term loan with $9.9 million in net proceeds from the sale of a dive support vessel. At March 31, 2012 and December 31, 2011, we were in compliance with all debt covenants contained in our credit facility. The credit facility is secured by vessel mortgages on all of our vessels (except for the Sea Horizon), a pledge of all of the stock of all of our domestic subsidiaries and 66% of the stock of three of our foreign subsidiaries, and a security interest in, among other things, all of our equipment, inventory, accounts receivable and general tangible assets. 4.Income Taxes As of March 31, 2012 and December 31, 2011 we had $4.1 millionrecorded as a long-term liability for uncertain tax benefits, interest and penalty. Our effective tax benefit rate was 25.1% for the three months ended March 31, 2012 compared to 16.8% for the same period in 2011.The increase in the effective tax benefit rate was primarily due to a non-cash valuation allowance recorded in the first quarter of 2011 relating to certain losses in foreign jurisdictions, and a partial reversal of this valuation allowance in the first quarter of 2012 due to profit generated in these foreign jurisdictions.Additionally, a larger portion of pre-tax loss was generated in tax jurisdictions with lower tax rates in the first quarter of 2011 than in the first quarter of 2012. Our income tax benefit for the three months ended March 31, 2012 was computed by applying estimated annual effective tax rates to income before income taxes for the interim period. For the three months ended March 31, 2011, we determined that a reliable estimate of our annual effective tax rate could not be determined for the year based on the volatility in pretax income or loss and its impact on estimating the annual effective tax rate for the year. Therefore, the interim effective tax benefit rate at March 31, 2011 was based on the actual year-to-date results. Tax Assessment In the fourth quarter of 2007, we completed our acquisition of Horizon Offshore, Inc. (or “Horizon”), following which Horizon became our wholly-owned subsidiary.During the fourth quarter of 2006, Horizon received a tax assessment related to fiscal 2001 from the Servicio de Administracion Tributaria (or “SAT”), the Mexican taxing authority, for approximately $283.5 million pesos, including penalties and interest accrued through that date (U.S. $24.1 million, including penalties and interest, and adjusted for inflation using the foreign exchange rate at March 31, 2012.)The SAT’s assessment claimed unpaid taxes related to services performed among our subsidiaries as well as penalties and accrued interest.After consulting with our Mexican counsel, we believed that under the Mexico and United States double taxation treaty these services were not taxable and the tax assessment itself was invalid.Accordingly, we did not record a liability for the SAT’s assessment for the 2001 tax year in our consolidated financial statements.On February 14, 2008, we received notice from the SAT upholding the original assessment.On April 21, 2008, we filed a petition in Mexico tax court disputing the assessment.At a hearing of the Mexico tax court on February 21, 2012, the five justices unanimously decided to set aside the tax assessment and declared it null and void.The SAT had until April 12, 2012 to appeal the decision to the Circuit Collegiate Court, and we have been advised by our Mexican counsel that the SAT did file an appeal of the tax court’s decision.We do not believe the final outcome of this proceeding will have a material adverse effect on our financial position, results of operations and cash flows. 8 (Table of Contents) While we believe our recorded assets and liabilities are reasonable, tax laws and regulations are subject to interpretation and tax litigation is inherently uncertain.As a result, our assessments involve a series of complex judgments about future events and rely heavily on estimates and assumptions. 5.Derivative Instruments and Hedging Activities We use derivative financial instruments to hedge the impact of market price risk exposure primarily due to variable interest rate exposure related to our debt.To reduce the impact of these risks on earnings and to increase the predictability of our cash flows, we enter into interest rate swaps from time to time. To reduce the potentially adverse impact of changes in interest rates on our variable rate term loan, in May 2011, we entered into a twelve-month interest rate swap with a notional amount of $100 million that converts a portion of our anticipated variable-rate interest payments under our term loan to fixed-rate interest payments of 0.82%.This interest rate swap began to settle in December 2011 and will expire in December 2012.In August 2011, we entered into a second twelve-month interest rate swap with a notional amount of $100 million that converts the same portion of our anticipated variable-rate interest payments under our term loan to fixed-rate interest payments of 0.585%.This interest rate swap will begin to settle in December 2012 and will expire in December 2013. These interest rate swap instruments qualify as cash flow hedges under hedge accounting.From time to time, there may be economic sharing among more than one counterparty related to our interest rate swaps.At March 31, 2012, the interest rate swap instruments had a negative fair value of $0.5 million, which is recorded as current accrued liabilities.We reclassify any unrealized loss from our interest rate swap into earnings upon settlement.For the quarter ended March 31, 2012, $0.1 million of after-tax unrealized loss from our interest rate swap was recorded in other comprehensive income.The estimated net amount of the loss that is reported in accumulated other comprehensive income as of March 31, 2012 that is expected to be reclassified into earnings within the next 12 months is $0.3 million.For the quarter ended March 31, 2012, we reclassified $0.1 million of after-tax unrealized losses into interest expense, net, in our consolidated statement of operations related to all settled cash flow hedges. Changes in the fair value of an interest rate swap are deferred to the extent it is effective and are recorded as a component of accumulated other comprehensive income until the anticipated interest payments occur and are recognized in interest expense.The ineffective portion of an interest rate swap, if any, will be recognized immediately in earnings. We formally document all relations between hedging instruments and hedged items, as well as our risk management objectives, strategies for undertaking various hedge transactions and our methods for assessing and testing correlation and hedge effectiveness.We also assess, both at inception of the hedge and on an on-going basis, whether the derivatives that are used in our hedging transactions are highly effective in offsetting changes in cash flows of the hedged items.Changes in the assumptions used could impact whether the fair value change in an interest rate swap is charged to earnings or accumulated other comprehensive income. 6.Fair Value Measurements We measure our interest rate swaps on a recurring basis using an income approach where expected future cash flows are converted to a single present amount based on market expectations (including present value techniques, option-pricing and excess earnings models). The following table provides additional information related to assets and liabilities measured at fair value on a recurring basis at March 31, 2012 (in thousands): March 31, Fair Value Measurements at Reporting Date Using Level 1 Level 2 Level 3 Current accrued liabilities Interest rate swaps $ $
